Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 169, 170, 174-178, 180, 181, 185, 187, 188, and 191, 193-197, 202-207, and 209 are all the clams.
2.	Claims 171, 182, 192, 198-201, and 208 are canceled and Claims 169, 170, 175, 180, 181, 187, 188, 191, 193, 207, and 209 are amended in the Response of 4/25/2022.
	The amendment to the specification to correct the typographical error is acknowledged and entered.
3.	Claims 169, 170, 174-178, 180, 181, 185, 187, 188, and 191, 193-197, 202-207, and 209 are all the clams under examination.

Withdrawal of Objections
Claim Objections
4.	The objection to Claims 169, 175, 180 and 188 because of informalities is withdrawn.
a) The objection to Claims 168 and 180 for inconsistent phraseology between element (i) and (ii) for generic Claims 168 and 180 is withdrawn. Applicants are amended element (ii) in each of the claims to recite “the first epitope of the second antigen” for consistency. 
b) The objection to Claim 175 for a typographical error has been rectified by the amendment to recite “and the fourth polypeptide.”
c) The objection to Claim 188 for a typographical error has been rectified by the amendment to recite “selected from the group consisting of”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Scope of Enablement
5.	 The rejection of Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209    under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn for the pending claims and moot for the canceled claims.
	Applicants explanation of the claimed invention along with the illustration in Exhibit A renders the claimed tetravalent bispecific antibody enabled for the combination of elements (i) and (ii) wherein for the “whole antibody” the meaning is more precisely that portion to represent the symmetric whole antibody with Efab linked by hinge means to the homodimeric constant domains.

Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209 for inconsistent citation of linkers in reference to those being first or second is withdrawn. Claims 170, 181, 191, 207 are amended to replace “a first linker” and “a second linker” with “a linker of 1 to 25 amino acids”.

	b) The rejection of Claims 187-188, 193 and 209 for lack of clarity in reciting the linkers is withdrawn. The claims are amended to correct the improper punctuation to distinguish the species of linkers in the claims.

	c) The rejection of Claims 187-188, 193 and 209 because they recite the duplicate “and” for the species of the Markush group is withdrawn in view of the amendment to delete the duplicate term. In addition, the claims have been amended to clarify that a sequence is a sequence of a SEQ ID NO.

Claim Rejections - 35 USC § 112, fourth paragraph
7.	The rejection of Claims 198-201 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claims.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: the tetravalent bispecific antibody construct facilitates selective light chain pairing by substitution of conventional CH/CL pairing for with an IgE CH2 domain (Claim 168) or an IgM CH2 domain (Claim 180) in each of two Fabs forming the binding domain for a first antigen and forming the “whole antibody” for element (b) of both Claims 168 and 180 wherein each of the Fabs is linked to one of the hinges of each heavy chain portion. The C-terminal first and second Fabs are conventional in comprising the CH1/CL aspect of element (i) of Claims 168 and 180) and are connected to one of each of the IgG CH3 domains. The sequences comprising the IgE CH2 domain (Claim 168) or an IgM CH2 domain (Claim 180) are not identical sequences to either of the known sequences of SEQ ID NO: or SEQ ID NO:2, respectively, but are variants thereof. The instant claimed generic structure is depicted as follows:

    PNG
    media_image1.png
    471
    477
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 169, 170, 174-178, 180, 181, 185, 187, 188, and 191, 193-197, 202-207, and 209 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643